DETAILED ACTION
	Applicant’s response of January 11, 2022 has been fully considered.  Claim 1 is amended.  Claims 1 and 2 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2016/0130426) in view Hattori et al. (US 2011/0136962).
Miyazaki et al. teaches a rubber composition for the sidewall of a tire (¶98) comprising a rubber component that is 50 parts by mass natural rubber (an isoprene-based rubber) and 50 parts by mass polybutadiene rubber, 40 parts by mass of carbon black, 0.1 parts by mass of a surfactant, and 4 parts by mass of zinc oxide (Table 1, Example 1).  The carbon black used is an N550 grade (¶111), which has a CTAB specific surface area of 100 m2/g or less (see, Unikem Data Sheet provided by applicant).  The surfactant used is Ionet DO600, which is a compound represented by disclosed formula (2) in which R2 and R3 are each C17H33 and e is 12 (¶124).  Formula (2) is a polyether having a consecutive ethylene oxide unit content of 100% by mass as all polyethylene oxide units are consecutive (¶54).  Miyazaki et al. teaches more broadly that the surfactant is present in from 0.1 to 5 parts by mass (¶77).  Additionally, the composition may contain a softener which is a resin such as C5 petroleum resin and C9 petroleum resin (¶89, 90).  These resins typically have a softening point of from 50 to 150° C (see, US 2015/0210118 to Miyazaki et al., ¶64 as evidence).  
Miyazaki et al. does not teach that the rubber composition comprises from 0.5 to 20 parts by mass of the at least one of a C4 or higher aliphatic carboxylic acid zinc salt or an aromatic .

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that neither Miyazaki et al. nor Hattori et al. teach or suggest that the rubber composition comprises a resin having a softening point of 30 to 160° C.  This argument is unpersuasive.  As stated above, Miyazaki et al. teaches that the composition may contain a softener which is a resin such as C5 petroleum resin and C9 petroleum resin (¶89, 90) and it is known that these resins have softening points within the claimed range.  Therefore, this argument is unpersuasive.
Applicant argues that Miyazaki et al. does not teach or suggest that the polyether (the surfactant in Miyazaki et al.) is not present in the claimed amount of 2 to 20 parts by mass.  Applicant further argues that Miyazaki et al. prefers compositions containing 2 parts by mass or less of the surfactant and therefore teaches away from the claimed invention.  This argument is unpersuasive.  First, Miyazaki et al. teaches that the surfactant is present in from 0.1 to 5 parts by mass (¶77).  While Miyazaki et al. may prefer a more narrow range, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  In this case, Miyazaki et al. teaches a broad range of 0.1 to 5 parts by mass for the surfactant and this range overlaps with the claimed range of 2 to 20 parts by mass.  Additionally, as stated in the MPEP, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  Miyazaki et al. does not criticize, discredit, or otherwise discourage using less than 2 parts by mass of the surfactant and therefore it does not teach away from the claimed invention.  As for this amount being the total amount of surfactant included in the rubber composition, there is no requirement that more than one surfactant be used in the invention so this full amount can apply to only the surfactant of Formula (2).  Based on all of the above, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767